Citation Nr: 0738879	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-29 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for malaria for the 
purpose of accrued benefits.  

2. Entitlement to service connection for amoebic dysentery 
for the purpose of accrued benefits.  

3. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension for the purpose of accrued benefits.

4. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis for the purpose of accrued benefits.  

5. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
lumbago with neuralgia for the purpose of accrued benefits.  

6. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
beriberi with polyneuritis for the purpose of accrued 
benefits.  

7. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
kidney disability for the purpose of accrued benefits.  

8. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
respiratory disorder, previously claimed as bronchial asthma, 
for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from January 
1943 to July 1945.  He died in March 2003, and the appellant 
seeks benefits as the veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  

The veteran had perfected an appeal of a rating decision in 
March 2002 by the RO, denying the eight claims in this 
appeal, but the veteran died while his appeal was pending.  
In a decision in September 2003, the Board dismissed the 
appeal for lack of jurisdiction, because as a matter of law 
the claims did not survive the veteran's death.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  The appellant appealed the decision 
of September 2003 by the Board to the United States Court of 
Appeals for Veterans Claims.  In an order, dated in June 
2004, the Court granted the VA Secretary's motion and 
dismissed the appeal for lack of jurisdiction.  

In June 2003, the appellant filed claims for accrued benefits 
based upon the appeal pending at the time of the veteran's 
death.  38 U.S.C.A. § 5121. 





FINDINGS OF FACT

1. At the time of his death, the medical evidence does not 
show that the veteran had a diagnosis of malaria or residuals 
thereof.  

2. At the time of his death, the medical evidence does not 
show that the veteran had a diagnosis of amoebic dysentery or 
residuals thereof.  

3. In a rating decision in August 1991, the RO denied the 
claims of service connection for hypertension, rheumatoid 
arthritis, lumbago with neuralgia, beriberi with 
polyneuritis, and a kidney disability; after the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the rating decision.

4. The additional evidence presented since the rating 
decision in August 1991 by the RO is cumulative or redundant 
of evidence previously considered, or the additional 
evidence, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claims of service 
connection for hypertension, rheumatoid arthritis, lumbago 
with neuralgia, beriberi with polyneuritis, and a kidney 
disability.

5. In a decision dated in December 1990, the Board denied the 
claim of service connection for a respiratory disorder, 
claimed as bronchial asthma; the additional evidence received 
since the Board decision in December 1990 is cumulative or 
redundant of evidence previously considered, or the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.   



CONCLUSIONS OF LAW

1. The requirements of service connection for malaria for the 
purpose of accrued benefits are not met.  38 U.S.C.A. §§ 
1110, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.1000 
(2007).  

2. The requirements of service connection for amoebic 
dysentery for the purpose of accrued benefits are not met.  
38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002); 38 C.F.R. §§ 
3.303, 3.1000 (2007).  

3. New and material evidence has not been presented to reopen 
the claim of service connection for hypertension, and so the 
requirements of service connection for the purpose of accrued 
benefits are not met.  38 U.S.C.A. §§ 5108, 5121, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.1000 (2001).

4. New and material evidence has not been presented to reopen 
the claim of service connection for rheumatoid arthritis, and 
so the requirements of service connection for the purpose of 
accrued benefits are not met.  38 U.S.C.A. §§ 5108, 5121, 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.1000 
(2001).

5. New and material evidence has not been presented to reopen 
the claim of service connection for lumbago with neuralgia, 
and so the requirements of service connection for the purpose 
of accrued benefits are not met.  38 U.S.C.A. §§ 5108, 5121, 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.1000 
(2001).

6. New and material evidence has not been presented to reopen 
the claim of service connection for beriberi with 
polyneuritis, and so the requirements for service connection 
for the purpose of accrued benefits are not met.  38 U.S.C.A. 
§§ 5108, 5121, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 3.1000 (2001).

7. New and material evidence has not been presented to reopen 
the claim of service connection for a kidney disability, and 
so the requirements for service connection for the purpose of 
accrued benefits are not met.  38 U.S.C.A. §§ 5108, 5121, 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.1000 
(2001).

8. New and material evidence has not been presented to reopen 
the claim of service connection for a respiratory disorder, 
claimed as bronchial asthma, and so the requirements for 
service connection for the purpose of accrued benefits are 
not met.  38 U.S.C.A. §§ 5108, 5121, 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 3.156, 3.1000 (2001).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a new and material evidence claim, notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2003, August 2003, December 2003, and 
March 2006.  The notice advised the appellant of what was 
required to prevail on her claims for accrued benefits, 
including the type of evidence needed to substantiate the 
underlying claims of service connection and for service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The RO 
informed the appellant that VA would assist her in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that she had to provide 
both identifying information and a signed release for VA to 
obtain private records on her behalf.  The appellant was 
requested to submit any evidence, which would include 
evidence in her possession, that pertained to the claims.  
The notice included the general provision for the effective 
date of the claims. 

The appellant was also informed that accrued benefit claims 
are based on evidence in the file at the date of death of the 
veteran, that is, evidence in VA's possession on or before 
the date of the veteran's death.  In that regard, the RO 
requested that she identify medical records that might have 
existed at any VA facility that pertained to the claims.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence); of Charles 
v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except the degree of disability 
assignable). 

To the extent that the degree of disability assignable was 
not provided, as the claims are denied, the VCAA notice is 
defective, but as the claims are denied, no disability rating 
can be awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
this timing error.  Sanders v. Nicholson, 457 F.3d 881 (Fed. 
Cir. 2007).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
appellant was provided substantial content-complying VCAA 
notice, the claims were readjudicated as evidenced by the 
supplemental statement of the case, dated in April 2006.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.). 



To the extent that the VCAA notice did not include the type 
of evidence needed to reopen the claims of service connection 
under Kent, that is, new and material evidence, the VCAA 
notice is defective.  But the appellant demonstrated actual 
knowledge of the need to submit new and material evidence in 
her notice of disagreement and in her substantive appeal.  
The essential fairness of the adjudication was not affected 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims, that 
is, she had the opportunity to submit additional argument and 
evidence, and the claims were readjudicated following the 
substantial content-complying VCAA notice and actual 
knowledge on her part, as evidenced by the supplemental 
statement of the case, dated in April 2006.  As the content 
error did not affect the essential fairness of the 
adjudication of the claims, the presumption of prejudicial 
error as to content error in the VCAA notice is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The appellant was afforded the opportunity for 
a hearing, but she declined a personal hearing.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  The appellant's claims are for the 
purpose of accrued benefits, and as such are based on 
evidence in the file at the time of the veteran's death, that 
is, evidence in VA's possession on or before the veteran's 
death.  Thus, the Board may not consider medical evidence 
received after the date of the veteran's death, other than VA 
records that were constructively of record at the time of 
death.   See 38 C.F.R. § 3.1000(a) (2006); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The appellant has not 
identified any additionally available evidence, to include VA 
medical records, for consideration in her appeal.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Accrued Benefits

An application for accrued benefits must be filed within one 
year after the date of a veteran's death.  38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000.  

Claims for death pension, compensation, or dependency and 
indemnity compensation are deemed to include a claim for 
accrued benefits if supported by the facts of the case.  38 
U.S.C.A. § 5101(b).  Accrued benefits include those the 
service member was entitled to at the time of death under an 
existing rating or based on evidence in the file at the date 
of death. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  

In order for a claimant to be entitled to accrued benefits, 
the service member must have had a claim pending at the time 
of death.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).

The Board acknowledges that there has been a significant 
statutory change regarding the payment of benefits accrued 
and unpaid at the time of a veteran's death.  In this regard, 
38 U.S.C. § 5121(a) has been amended by repealing the 2-year 
limit on accrued benefits such that a veteran's survivor may 
receive the full amount of the award for accrued benefits.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003). 

However, Congress specifically stated that this provision 
applies to deaths occurring on or after the date of enactment 
of the Act, or December 16, 2003.  In this case, because the 
veteran's death predates that date, this recent statutory 
amendment is not applicable to the appeal.

At the time of his death, the veteran had eight claims of 
service connection pending on appeal, and those pertained to 
malaria, amoebic dysentery, hypertension, rheumatoid 
arthritis, lumbago with neuralgia, beriberi with 
polyneuritis, a kidney disorder, and a respiratory disorder 
(claimed as bronchial asthma and chronic bronchitis).  

In June 2003, the appellant filed claims for accrued benefits 
based upon the pending claims.  

To prevail, the requirements of service connection for the 
disabilities must be met.  The first two claims will be 
addressed on the basis of direct service connection and the 
remaining claims are addressed in the context of whether new 
and material evidence has been presented to reopen the 
previously denied claims of service connection.  

Malaria and Amoebic Dysentery

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  



If a veteran served 90 days or more on active, tropical duty, 
service incurrence will be presumed for certain tropical 
diseases, including amebiasis, dysentery, and malaria, if 
manifest to a compensable degree within the year after active 
service, or at a time when standard accepted treatises 
indicate that the incubation period commenced during such 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The veteran had recognized guerrilla service from January 
1943 to July 1945.  

There are no service medical records available.  Of record is 
an Affidavit for Philippine Army Personnel, signed by the 
veteran in January 1946.  In that record, in a section for 
reporting wounds and illnesses incurred beginning in December 
1941, there was "none."  

After service, medical records, consisting of several private 
medical statements and certificates, do not show any 
complaint, finding, or diagnosis of malaria or amoebic 
dysentery or residuals thereof.  
 
In short, there is no medical evidence of a diagnosis of 
malaria and amoebic dysentery or residuals thereof, either 
during service or at any time thereafter.  VA law and 
regulations require that for service connection to be 
established there must be a disability incurred in or 
aggravated during service.  Without evidence of a present 
disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Although the appellant is competent to describe symptoms of 
an illness that are capable of lay observation, she is not 
competent to make a medical diagnosis that is medical in 
nature and not capable of lay observation.  In other words, 
the appellant's  assertions that the veteran had malaria or 
dysentery is not competent evidence to establish that the 
veteran actually had the claimed disabilities because the 
appellant is not qualified through education, training, or 
experience to offer a medical diagnosis that is not capable 
of lay observation. 

For this reason, the lay statements are not competent 
evidence and must be excluded.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997). 

On the basis of the evidence of record, the Board finds that 
the weight of the competent evidence is against the 
appellant's claims of service connection for malaria and 
amoebic dysentery for the purpose of accrued benefits.  As 
the preponderance of the evidence is against the claims, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  

Remaining Issues

Procedural History and Evidence Previously Considered

Hypertension, Rheumatoid Arthritis, Lumbago with Neuralgia, 
Beriberi with Polyneuritis, Kidney Disability 

In a rating decision in August 1991, the RO denied service 
connection for hypertension, rheumatoid arthritis, lumbago 
with neuralgia, beriberi with polyneuritis, and a kidney 
disability.  The hypertension claim was denied on the grounds 
that there was no evidence to demonstrate that the condition 
was claimed, treated, or diagnosed during service or that the 
condition was manifest to a compensable degree within the 
year following discharge from service.  As to the other 
claims, the RO found after consideration of the additional 
evidence submitted that no change was warranted in the prior 
denial of service connection in a December 1990 decision, the 
Board had denied these claims on the basis that the 
conditions were not shown to be present in service or for 
many years thereafter.  



In a letter, dated in August 1991, the RO notified the 
veteran of the adverse determination and of his procedural 
and appellate rights.  The notice included the veteran's 
right to appeal the adverse determination by notifying the RO 
of his intention within one year from the date of the letter.  
As the veteran did not appeal the adverse determinations, the 
rating decision by the RO in August 1991 became final by 
operation of law, except the claim may be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.104, 3.156.

The evidence of record at the time of the rating decision in 
August 1991 consisted of a Philippine military service 
personnel record, a private medical certificate, and the 
veteran's statement.  The veteran had recognized guerrilla 
service from January 1943 to July 1945.  There are no service 
medical records available, if in fact there were any in 
existence.  Of record is an Affidavit for Philippine Army 
Personnel, signed by the veteran in January 1946.  On that 
record, the veteran reported that he had no wounds and 
illnesses that were incurred beginning in December 1941.  On 
a medical certificate dated in May 1991, P.T., M.D., 
indicated that he examined the veteran and diagnosed him with 
hypertension, rheumatoid arthritis, lumbago with neuralgia, 
beriberi with polyneuritis, and a kidney disability.  The 
physician stated when the veteran first presented to him in 
March 1983, he had the same symptoms and complaints.  The 
physician also indicated that the veteran reported having 
these symptoms since service.  The veteran maintained that 
his disabilities were incurred in or aggravated during 
service.  

Respiratory Disorder

In a decision dated in December 1990, the Board denied 
service connection for a respiratory disorder, claimed as 
bronchial asthma, on the grounds that the evidence did not 
show that bronchial asthma was present in service or for many 
years thereafter.  The Board decision in December 1990 became 
final by operation of law, except the claim may be reopened 
if new and material evidence is presented.  38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.104, 3.156.

The evidence of record at the time of the Board decision in 
December 1990 consisted of a Philippine military service 
personnel record and the veteran's statement.  The veteran 
had recognized guerrilla service from January 1943 to July 
1945.  There are no service medical records available, if in 
fact there were any in existence.  Of record is an Affidavit 
for Philippine Army Personnel, signed by the veteran in 
January 1946.  On that record, the veteran reported that he 
had no wounds and illnesses that were incurred beginning in 
December 1941.  The veteran stated that his respiratory 
disorder had its onset during service.  

Current Claims to Reopen

In regard to a respiratory disorder, as the Board decision in 
December 1990 is final based on the evidence then of record, 
new and material evidence is required to reopen the claim.  
38 U.S.C.A. § 5108.

As the unappealed rating decision in August 1991 by the RO 
became final based on the evidence then of record, new and 
material evidence is also required to reopen the claims of 
service connection for hypertension, rheumatoid arthritis, 
lumbago with neuralgia, beriberi with polyneuritis, and a 
kidney disorder.  38 U.S.C.A. § 5108.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  



The definition of new and material evidence has since been 
amended and is codified at 38 C.F.R. § 3.156(a) (2007).  The 
amended definition is not liberalizing, and applies only to 
an application to reopen a finally-decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
However, the Board will not apply the amended definition, in 
light of the fact that this case involves accrued benefits 
where a determination is made as to what the veteran was 
entitled to at his death.  If a decision had been promulgated 
prior to his death in March 2003, it would have applied the 
"old" definition of new and material evidence, because the 
veteran's claim was received in December 2000. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Hypertension, Rheumatoid Arthritis, Lumbago with Neuralgia, 
Beriberi with Polyneuritis, Kidney Disability 

The additional evidence presented since the rating decision 
in August 1991 consists of medical records and statements of 
the veteran.

The medical evidence, which consists of statements and 
certificates from five different private physicians, dated 
from June 1999 to November 2001, shows that the veteran was 
diagnosed with and treated for chronic obstructive pulmonary 
disorder (asthmatic bronchitis), acute cystitis, benign 
prostatic hypertrophy, Kick's pneumonia with asthmatic 
component, pulmonary tuberculosis, chronic bronchitis, and 
urinary tract infection.  The foregoing evidence is 
essentially cumulative or redundant of evidence previously 
considered or irrelevant to the claims.  

In the earlier rating decision, the RO determined that the 
veteran's claimed disabilities were not shown to be present 
in service or for many years thereafter.  The evidence 
received since that August 1991 decision likewise is not 
probative of the underlying issue of whether the veteran's 
claimed conditions are related to his period of service or 
manifest in the first post-service year.  Rather, the 
additional evidence added to the record shows diagnoses of 
the claimed conditions that were made in 1999 or after.  And 
there is no medical evidence relating the veteran's diagnosed 
conditions to his period of service or to the initial post-
service year.  

In short, the additional medical evidence does not show that 
the veteran has hypertension, rheumatoid arthritis, lumbago 
with neuralgia, beriberi with polyneuritis, and a kidney 
disability that were incurred in or aggravated during 
service, or that his hypertension and arthritis manifest 
within the first post-service year.  Thus, the additional 
medical records are cumulative and not new and material 
evidence and are not so significant that they must be 
considered in order to fairly decide the merits of the 
claims.  38 C.F.R. § 3.156(a).

The statements of the veteran to the effect that his claimed 
disabilities were incurred in or aggravated during service 
are redundant of evidence previously considered.  Again, such 
evidence added to the file since the previous RO denial in 
August 1991 is not new and material.

Where, as here, the determinative issues involve questions of 
medical diagnosis and causation, competent medical evidence 
is required to substantiate the claims.  The appellant, 
although competent to report on symptoms, is nevertheless a 
lay person without medical training and is not competent to 
relate those symptoms to a particular diagnosis or specific 
etiology, consequently her statements do not constitute 
medical evidence to reopen the claim.   And a lay statement, 
alone, cannot serve as a predicate to reopen a previously 
disallowed claim.  Moray v. Brown, 5 Vet. App. 211 (1993).

For the above reasons, the Board concludes that new and 
material evidence has not been submitted since the August 
1991 RO decision that denied the veteran's application to 
reopen claims for service connection for hypertension, 
rheumatoid arthritis, lumbago with neuralgia, beriberi with 
polyneuritis, and a kidney disability.  Therefore the claims 
are not reopened. 

Respiratory Disorder

The additional evidence presented since the Board decision in 
December 1990 consists of medical records and statements of 
the veteran.

It is noted initially that the appellant submitted a letter 
from the municipal health officer, E.O., M.D., dated in 
October 2003, relevant to the veteran's treatment for chronic 
bronchitis and chronic obstructive pulmonary disorder in 2001 
and 2003.  As noted previously, accrued benefit claims are 
based on evidence in the file at the date of the veteran's 
death (see 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a)); 
therefore, this physician's letter is not for consideration 
in determining whether new and material evidence has been 
presented to reopen the claim.    

The medical evidence, which consists of statements and 
certificates from five different private physicians, dated 
from June 1999 to November 2001, shows that the veteran was 
diagnosed with and treated for chronic obstructive pulmonary 
disorder (asthmatic bronchitis), acute cystitis, benign 
prostatic hypertrophy, Kick's pneumonia with asthmatic 
component, pulmonary tuberculosis, chronic bronchitis, and 
urinary tract infection.  The foregoing evidence is "new" 
because it reflects diagnoses of a respiratory disorder, 
which was not shown to be present at the time of the 1990 
Board decision.  Nevertheless, in the earlier decision, the 
Board determined that the veteran's claimed respiratory 
disability was not shown to be present in service or for many 
years thereafter.  The evidence received since that Board 
decision likewise is not probative of the underlying issue of 
whether the veteran's claimed respiratory condition is 
related to his period of service.  Rather, the additional 
evidence added to the record shows diagnoses of respiratory 
disorders that were made in 1999 or after.  And there is no 
medical evidence relating the veteran's diagnosed respiratory 
conditions to his period of service.

In short, the additional medical evidence does not show that 
the veteran has a respiratory disorder that was incurred in 
or aggravated during service.  The additional medical records 
are cumulative evidence and not new and material evidence and 
the evidence is not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

Where, as here, the determinative issue involves questions of 
medical diagnosis and causation, competent medical evidence 
is required to substantiate the claim.  The appellant, 
although competent to report on symptoms, is nevertheless a 
lay person without medical training and she is not competent 
to relate those symptoms to a particular diagnosis or 
specific etiology; consequently her) statements do not 
constitute medical evidence to reopen the claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  And a lay 
statement, alone, cannot serve as a predicate to reopen a 
previously disallowed claim.  Moray v. Brown, 5 Vet. App. 211 
(1993).

For the above reasons, the Board concludes that new and 
material evidence has not been submitted since the December 
1990 Board decision that denied the claim of service 
connection for a respiratory disorder and the claim is not 
reopened. 




ORDER

Service connection for malaria for the purpose of accrued 
benefits is denied.  Service connection for amoebic dysentery 
for the purpose of accrued benefits is denied.  

As new and material evidence has not been presented, the 
claim of service connection for hypertension for the purpose 
of accrued benefits is not reopened, and the appeal is 
denied.  As new and material evidence has not been presented, 
the claim of service connection for rheumatoid arthritis for 
the purpose of accrued benefits is not reopened, and the 
appeal is denied.  As new and material evidence has not been 
presented, the claim of service connection for lumbago with 
neuralgia for the purpose of accrued benefits is not 
reopened, and the appeal is denied.  As new and material 
evidence has not been presented, the claim of service 
connection for beriberi with polyneuritis for the purpose of 
accrued benefits is not reopened, and the appeal is denied.  
As new and material evidence has not been presented, the 
claim of service connection for a kidney disability for the 
purpose of accrued benefits is not reopened, and the appeal 
is denied.  

As new and material evidence has not been presented, the 
claim of service connection for a respiratory disorder, 
previously claimed as bronchial asthma, for the purpose of 
accrued benefits, is not reopened, and the appeal is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


